Mr. Justice Holloway:
I dissent. In my judgment, instruction No. 17 is erroneous, and, if given any consideration whatever by the jury, it must have been prejudicial to the defendant. That portion of the instruction which is particularly erroneous is as follows: “But before you acquit on the ground of self-defense, you ought to believe that defendant’s cause of apprehension was reasonable. Whether the facts constituting such reasonable cause have been established by the evidence you are to determine; and, unless the facts constituting such reasonable cause have been established by the evidence in the cause, you cannot acquit in such cause, on the ground of self-defense, even though you may believe that defendant really thought he was in danger.” Since it was not incumbent upon the state to establish the facts showing that defendant’s apprehension was a reasonable one, the jury must have understood that the burden of proving those facts rested upon the defendant. In my judgment, by the use of the term establish, as employed here by the court, the jury could not have understood that the only burden east upon the defendant was to introduce evidence sufficient only to raise a reasonable doubt of his guilt. There is not any substantial difference, in principle, between this instruction and instruction No. 30, given in State v. Crowe, ante, p. 174, 102 Pac. 579, and held to be prejudicially erroneous. The word “establish” means: “To make stable or firm; to fix immovably, or firmly; to settle; to confirm.” (Webster’s International Dictionary.)
The record discloses that seventy-one instructions were given in this case. Ten instructions, each plainly stating a rule of law applicable to the facts, would have been of some service to the jury; but the mass of instructions submitted could not *269have had any other effect than utterly to confuse the jury, if any attempt was made to search for the meaning of the court.
Rehearing denied October 6, 1909.